Exhibit 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of September
23, 2003 by and between COMERICA BANK (“Bank”) and WJ COMMUNICATIONS, INC., a
Delaware corporation (“Grantor”).

 

RECITALS

 

A.            Bank has agreed to make certain advances of money and to extend
certain financial accommodations to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Amended and Restated Loan and Security
Agreement by and between Bank and Grantor dated of even date herewith (as the
same may be amended, modified or supplemented from time to time, the “Loan
Agreement”; capitalized terms used herein are used as defined in the Loan
Agreement).  Bank is willing to make the Loans to Grantor, but only upon the
condition, among others, that Grantor shall grant to Bank a security interest in
certain Copyrights, Trademarks and Patents to secure the obligations of Grantor
under the Loan Agreement.

 

B.            Pursuant to the terms of the Loan Agreement, Grantor has granted
to Bank a security interest in all of Grantor’s right, title and interest,
whether presently existing or hereafter acquired, in, to and under all of the
Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising between Grantor and
Bank, Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

To secure its obligations under the Loan Agreement and under any other agreement
now existing or hereafter arising between Grantor and Bank, Grantor grants and
pledges to Bank a security interest in all of Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral (including
without limitation those Copyrights, Patents and Trademarks listed on Schedules
A, B and C hereto), and including without limitation all proceeds thereof (such
as, by way of example but not by way of limitation, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

 

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement.  The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity.  Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.

 

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

 

 

GRANTOR:

 

 

 

WJ COMMUNICATIONS, INC.

Address of Grantor:

 

 

 

401 River Oa ks Parkway

By:

 

 

San Jose, CA 95134

 

 

 

Title:

 

 

Attn: Darrell C. Smith, Esq.

 

 

 

 

 

 

BANK:

 

 

 

COMERICA BANK

Address of Bank:

 

 

 

9920 S. La Cienega Blvd., Suite 1401

By:

 

 

Inglewood, CA 90301

 

 

 

Title:

 

 

Attn: Manager

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Copyrights

 

NONE TO BE INCLUDED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Patents

 

Description

 

Patent/Application
Number

 

Issue/Application
Date

 

 

 

 

 

 

 

System and method for dynamic channel allocation in a cellular communication
network

 

6,023,622

 

02/08/00

 

 

 

 

 

 

 

Wireless base station with near-far gain compensation

 

6,075,991

 

06/13/00

 

 

 

 

 

 

 

Method and apparatus for self-tuning cellular system

 

6,131,031

 

10/10/00

 

 

 

 

 

 

 

Totem pole mixer having grounded serially connected stacked FET pair

 

6,064,872

 

05/16/0

 

 

 

 

 

 

 

High capacity communication system

 

6,285,720

 

09/04/01

 

 

 

 

 

 

 

Method for the compensation of time dispersion in wavefield spaces for digital
receivers

 

09/678,420

 

10/02/00

 

 

 

 

 

 

 

System, apparatus and method of estimating multiple-input multiple-output
wireless channel with compensation for phase noise and frequency offset and
system using method thereof

 

10/024,120

 

12/17/01

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Trademarks

 

Description

 

Registration/
Application
Number

 

Registration/
Application
Date

 

 

 

 

 

 

 

Watkins-Johnson

 

866,185

 

03/11/69

 

WJ Watkins-Johnson (and design)

 

866,186

 

03/11/69

 

WJ (stylized letters)

 

856,401

 

09/10/68

 

WJ Watkins-Johnson (and design)

 

1,042,169

 

06/29/76

 

WJ (stylized letters)

 

1,041,669

 

06/22/76

 

Watkins-Johnson

 

1,041,670

 

06/22/76

 

The Wireless Edge

 

2,431,918

 

02/27/01

 

Base2 (stylized letters)

 

2,149,141

 

04/07/98

 

 

--------------------------------------------------------------------------------